Title: From George Washington to Brigadier General Anthony Wayne, 20 December 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Quarters Morristown 20th Decr 1779.
        
        I have been favored with your letter of the 18th.
        Of the objects that claim the enemy’s attention it is difficult to determine which is their choice. Should circumstances prevent them making detatchments, or from the prosecution of any remote enterprise, which they may have designed, and their whole force be thereby detained in this quarter, such an attempt as you have suggested is by no means improbable. The doing of something would become a matter of necessity. It would appear, however, that much of their present seeming embarrassment is owing to the Count De Grasse, with his squadron remaining on our coast.
        I should not have the smallest objection to Major Moore’s continuing with you, did not his duties in the line of the army, as brigade Major, and brigade inspector, render his presence here indispensible. That I may be enabled to complete the field officers in which you are deficient, you will be pleased to return the number wanted, and the lines from which they are to be drawn.
        I have directed an equivalent of men from the Maryland troops, for those whose times of service have expired, and have left you. The two Pennsylvania companies may remain in Col. Butlers regiment, where you have placed them, at least for the present.
        The shoes have not yet reached us, nor is there a single pair in the store. I am not less anxious than you are, to have the men speedily furnished with this article, and shall give you notice the moment they arrive.
        Our situation with respect to provision, or flour, is no wise preferable to yours. Nothing is left undone to bring forward a proper supply; till this can be effected you must eke out your quota with as much parsimony as possible. I am Dr Sir Your obt & hble servt
        
          Go: Washington
        
      